Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 71-85 are pending in this application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 71-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 7,612,109 in view of Andreasen et al. (WO 00/30657), Usher et al. (US 4,370,476), and Mueller et al. (US 3,076,798).    Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The patented claims are directed to a water soluble iron carbohydrate complex having a weight average MW of 80 kDa to 400 kDa or 80 kDa to 300 kDa comprising the reaction product of aqueous solution of an iron (III) salt and an aqueous solution of the oxidation product of at least one maltodextrin and aqueous hypochlorite solution at an alkaline pH having the same DE characteristics as claimed in the instant application (patented claims 1-5).  A process of producing the complex is claimed, wherein (a) maltodextrin is oxidized at alkaline pH with aqueous hypochlorite to form an oxidized maltodextrin, and (b) contacting the oxidized maltodextrin with an aqueous solution of 
Andreasen et al. (WO 00/30657) disclose iron (III) chloride reacted with sodium hypochlorite-oxidized dextran, which forms a “compound” that can be formulated as an injection solution having an iron content of 5% w/v for iron deficiency (pages 13-18, Examples 1, 2, and 5; claims 1-16).  The “compound” per se has a molecular weight of preferably between 80 kDa and 120 kDa with an iron content of 15-45% by weight (page 12, first full paragraph).  Parenteral administration is disclosed (claim 10).  
Usher et al. (US 4,370,476) disclose oxidized dextran derivative reacted with iron (III) hydroxide or iron (III) chloride to provide a complex for treating iron deficiencies, which can be formulated as an injection solution having an iron content of 5.2% (columns 1-2; columns 28-29, Example 6).   Parenteral injection to human subject is disclosed (column 29, lines 32-34).  
Mueller et al. (US 3,076,798) disclose a ferric hydroxide polymaltose complex having 15-25% iron content for treatment of iron deficiency anemia wherein the dosage can be from 250 to 1000 mg iron as an infusion (columns 1-3, column 3, first and second full paragraphs in particular).  Intravenous injection is disclosed (column 3, second full paragraph).
Iron content of 20% to 35% (weight/weight) based on total weight of the complex
The patented claims do not explicitly recite iron content of the water soluble iron carbohydrate complex.  However, it is the Examiner’s position that the patented claims necessarily set forth and obtain at least one iron (III) carbohydrate complex as claimed in the instant application, wherein the iron content of the complex is 20-35% (weight/weight), expressed in relation to the total weight of said iron (III) carbohydrate complex.  This is due to the combination of weight average MW of the patented complex, which includes 80-300 kDa, the same oxidized maltodextrin ligand, and the reaction conditions and steps detailed in the patented claims, which would produce the iron (III) carbohydrate complex with the iron content as claimed in the instant application.  The patent specification, which is the same as the instant application specification (due to DIV and CON lineage), is evidence that the patented product-by-process or processes that use the same maltodextrin ligand and the same iron (III) compound to make the patented iron (III) carbohydrate complex, with the same weight average MW range as claimed herein, wherein the specific reaction conditions and steps detailed in the patented claims would produce the iron (III) carbohydrate complex with the iron content as claimed in the instant application claims.  See patent column 4, lines 3-5 and Examples 1-8.  
Alternatively, it would have been obvious for the ordinary skilled artisan to obtain 20-35% w/w iron content in the iron carbohydrate complex of the patented claims by optimizing the reaction conditions set forth in the patented claims, particularly in view of 15-45% iron content of prior art iron (III) compound complexed with oxidized dextran (Andreasen et al.) and prior art ferric hydroxide polymaltose complex having 15-25% iron content (Mueller et al.).  
Claim 72: maltodextrin with DE between 9.6 and 14 and complex weight average MW ranging from 118 kDa to 271 kDa

	The patented claims do not explicitly recite the features of claim 72, which are DE between 9.6 and 14 and complex weight average MW of 118 kDa to 271 kDa.  However, the patented claims recite DE of between 5 and 20, complex weight average MW of 80 kDa to 400 kDa (claims 1, 6, 19) or 80 kDa to 300 kDa (claim 5), and specific pH conditions, temperature conditions, reaction time, and bromide ion additive (claims 6-27).  It is the Examiner’s position that the patented claims necessarily set forth and obtain weight average complex MW of 118 kDa to 271 kDa by oxidizing maltodextrin having a DE between 5 and 20 in accordance with the process of the patented claims.  This is due to the combination of weight average MW of the patented complex, which includes 80-300 kDa, the same oxidized maltodextrin ligand, and the reaction conditions and steps detailed in the patented claims, which would produce the iron (III) carbohydrate complex with the features of claim 72.  The patent specification, which is the same as the instant application specification (due to DIV and CON lineage), is evidence that the patented product-by-process or processes that use the same maltodextrin ligand with DE between 5 and 20 and the same iron (III) compound to make the patented iron (III) carbohydrate complex, with the substantially similar weight average MW range as claimed herein, wherein the specific reaction conditions and steps detailed in the patented claims would produce the iron (III) carbohydrate complex with the iron content as claimed in the instant application claim 72.  See patent specification, Examples 1-3, 5, and 7. 
Alternatively, it would have been obvious for the ordinary skilled artisan to utilize maltodextrin that has DE between 9.6 and 14 prior to oxidation, because DE between 5 and 20 is disclosed in the patented claims.  The 118 to 271 kDa weight average MW would have been obvious to the ordinary skilled artisan from the 80 to 300 kDa weight average MW disclosed in the patented claim 5 by routine optimization of reaction conditions set forth in the patented claims.   
	Claims 73-74: carrier, excipient or additive/aqueous solution
	Patented claim 2 recites a medicament comprising an aqueous solution of the iron carbohydrate complex, so the instant application claims would have been obvious. 
	Claim 75: aqueous solution is a brine solution
	The patented claims do not explicitly recite a “brine” solution of the complex but saline solution is a common pharmaceutical form, so the ordinary skilled would have found it obvious to formulate the patented complex in saline solution for the parenteral formulation of patented claim 3.  
Claims 76-77: aqueous solution has an iron content of 1% to 20% or 5% (weight/volume)

The patented claims do not explicitly recite the iron content of an aqueous solution of the iron carbohydrate complex, but the prior art formulations of similar iron (III) compound complexed with oxidized dextran utilize iron content of 5% w/v or 5.2%.  Thus, the ordinary skilled artisan would have recognized the usefulness of such iron content for treating iron deficiency and would thus have formulated the patented iron carbohydrate complex as an aqueous solution having 5% w/v iron content.  
Claims 78-85: various administration steps for treating iron deficiency
It would have been obvious to the ordinary skilled artisan to treat iron deficiency condition such as anemia by parenterally administering the medicament comprising iron carbohydrate complex formulated for parenteral administration set forth in patented claims 2-3 in view of the fact that the medicament would deliver iron and similar prior art iron carbohydrate formulations are used for the same purpose.  Intravenous administration and administration via injection or infusion are known methods of administration for delivering iron to iron-deficient subjects, as evidenced by Andreasen et al., Usher et al., and Mueller et al.  Single dose of 500-1000 mg of iron administered during the course of one hour would have been within the skill of the ordinary skilled artisan to optimize in view of Mueller et al., wherein the ordinary skilled artisan providing medical treatment for iron deficiency conditions such as anemia is an M.D. who would have monitored the patient for improved iron level, tolerance and side effects.  
For these reasons, the ordinary skilled artisan in this art would have recognized that the claimed invention is an obvious variation of the invention set forth in the patented claims of U.S. Patent No. 7,612,109.  

Claims 71-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,376,505 in view of Andreasen et al. (WO 00/30657) and Mueller et al. (US 3,076,798).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The patented claims are directed to iron (III) carbohydrate complex comprising at least one oxidized maltodextrin and weight average MW of 80 kDa to 400 kDa (patented claims 1-18) or 118 kDa to 400 kDa (patented claims 19-36), wherein the maltodextrin, prior to oxidation, has the same DE characteristics as claimed in the instant application.  80% to 100% of one aldehyde group per molecule of maltodextrin is oxidized (patented claims 2, 20).  The oxidized maltodextrin is obtained by oxidation of maltodextrin in aqueous hypochlorite solution (patented claims 3, 21).  The complex is suitable for administration for iron deficiency conditions and can be parenterally administered, including intravenous administration (patented claims 4-5, 9, 22-23, 27).  Single dose of 500 mg to 1000 mg iron is disclosed (patented claims 6, 24).  An aqueous solution of the complex having an iron content of 1-20% weight/volume is disclosed (patented claims 10-11, 28-29).  
Teachings of Andreasen et al. (WO 00/30657) and Mueller et al. (US 3,076,798) are discussed above, and the discussions there are incorporated herein by reference.   
Iron content of 20% to 35% (weight/weight) based on total weight of the complex
The patented claims do not explicitly recite iron content of the iron (III) carbohydrate complex.  However, it is the Examiner’s position that the patented claims necessarily set forth and obtain at least one iron (III) carbohydrate complex as claimed in the instant application, wherein the iron content of the complex is 20-35% (weight/weight), expressed in relation to the total weight of said iron (III) carbohydrate complex.  This is due to the combination of molecular weight of the patented complex, which includes 118-400 kDa and the same oxidized maltodextrin ligand, which would obtain the iron (III) carbohydrate complex with the iron content as claimed in the instant application.  The patent specification, which is the same as the instant application specification (due to DIV and CON lineage), is evidence that the patented iron (III) carbohydrate complex that uses the same maltodextrin ligand and the same iron (III), with the same weight average MW range as claimed herein, is an iron (III) carbohydrate complex with the iron content as claimed in the instant application claims.  See patent column 4, lines 17-19 and Examples 1-8.   
Alternatively, it would have been obvious for the ordinary skilled artisan to obtain 20-35% w/w iron content in the iron carbohydrate complex of the patented claims in view of 15-45% iron content of prior art iron (III) compound complexed with oxidized dextran (Andreasen et al.) and prior art ferric hydroxide polymaltose complex having 15-25% iron content (Mueller et al.), upon routine optimization, to provide an iron deficiency-treating medicament suitable for parenteral administration in the form of a single dose of 500 mg to 1000 mg as set forth in the patented claims.   
Claim 72: maltodextrin with DE between 9.6 and 14 and complex weight average MW ranging from 118 kDa to 271 kDa

	The patented claims do not explicitly recite DE between 9.6 and 14 and complex weight average MW of 118 kDa to 271 kDa.  However, patented claims 19-36 are directed to iron (III) carbohydrate complex as discussed above wherein the complex weight average MW is 118 kDa to 400 kDa and the DE of at least one maltodextrin prior to oxidation is between 5 and 20. The ordinary skilled artisan would have found it obvious to select maltodextrin with a DE between 9.6 and 14 because the patented claims teach such maltodextrin to be suitable.  The complex weight average MW of 118 kDa to 271 kDa would have been obvious from the patented range of 118 kDa to 400 kDa, upon routine optimization, to provide an iron deficiency-treating medicament suitable for parenteral administration in the form of a single dose of 500 mg to 1000 mg as set forth in the patented claims.   
	Claim 75: aqueous solution is a brine solution
	The patented claims do not explicitly recite a “brine” solution of the complex but saline solution is a common pharmaceutical form, so the ordinary skilled would have found it obvious to formulate the patented complex in saline solution, especially for the parenteral formulation of patented claims 5-6, 9, 11, 23-24, 27, and 29.
Claims 76-77: aqueous solution has an iron content of 1% to 20% or 5% (weight/volume)

Patented claims 10-11 and 28-29 disclose iron content of 1-20% weight/volume for an aqueous solution of the patented iron (III) carbohydrate complex.  Although 5% weight/volume iron content is not explicitly disclosed, the ordinary skilled artisan would have found it obvious from the broader 1-20% weight/volume and the known usefulness of 5% w/v iron content as taught by Andreasen et al. 
Claims 78-85: various administration steps for treating iron deficiency
It would have been obvious to the ordinary skilled artisan to treat iron deficiency condition such as anemia by parenterally administering, including intravenously administering, the medicament comprising iron (III) carbohydrate complex formulated for parenteral, including intravenous, administration set forth in patented claims 5, 6, 9, 11, 14, 17, 18, 23, 24, 27, 29, 32, 35, and 36, in view of the fact that the medicament would deliver iron and similar prior art iron carbohydrate formulations are used for the same purpose.  Iron (III) carbohydrate complex suitable for parenteral administration in the form of a single dose of 500 mg to 1000 mg is specifically set forth by patented claims 6 and 24.  Administering this single dose during the course of one hour would have been within the skill of the ordinary skilled artisan, who is an M.D. trained to provide medical treatment for iron deficiency conditions such as anemia, and who would have monitored the patient for improved iron level, tolerance, and side effects.  
For these reasons, the ordinary skilled artisan in this art would have recognized that the claimed invention is an obvious variation of the invention set forth in the patented claims of U.S. Patent No. 9,376,505.  

Claims 71-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,519,252 in view of Andreasen et al. (WO 00/30657), Usher et al. (US 4,370,476), and Mueller et al. (US 3,076,798).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The patented claims are directed to an iron (III) carboxymaltodextrin complex having a weight average MW of 80-400 kDa, including 118, 137, 140, 141, 170, 178, 189, and 271 kDa, wherein the ligand is derived from oxidation of maltodextrin and the maltodextrin, prior to oxidation, has the same DE characteristics as claimed in the instant application (patented claims 1-12).  Aqueous solution medicament comprising the iron (III) carboxymaltodextrin complex with carrier, excipient or additive is disclosed (claims 13-14).  Brine solution is disclosed (patented claim 15).   Aqueous solution medicament comprising 1-20% or 5% by weight of the complex, based on the total weight of the aqueous solution, is disclosed (patented claims 16-17).  A method for treating iron deficiency condition, including anemia, is disclosed (patented claims 18-19).  Parenteral administration, intravenous administration, and administration via injection or infusion are disclosed (patented claims 18-23).  Administration as a single dose comprising 500 to 1000 mg iron over one hour is disclosed (patented claims 24-26).  
Teachings of Andreasen et al. (WO 00/30657), Usher et al. (US 4,370,476), and Mueller et al. (US 3,076,798) are discussed above, and the discussions there are incorporation herein by reference.  
Iron content of 20% to 35% (weight/weight) based on total weight of the complex
The patented claims do not explicitly recite iron content of the iron (III) carboxymaltodextrin complex.  However, it is the Examiner’s position that the patented claims necessarily set forth and obtain at least one iron (III) carbohydrate complex as claimed in the instant application, wherein the iron content of the complex is 20-35% (weight/weight), expressed in relation to the total weight of said iron (III) carbohydrate complex.  This is due to the combination of molecular weight of the patented complex, which specifically includes 118, 137, 140, 141, 170, 178, 189, and 271 kDa and oxidized maltodextrin ligand, which would produce the iron (III) carbohydrate complex with the iron content as claimed in the instant application.  The patent specification, which is the same as the instant application specification (due to DIV and CON lineage), is evidence that the patented complex that uses the same oxidized maltodextrin ligand and the same iron (III) to make the patented iron (III) carboxymaltodextrin complex, with the same weight average MW range as claimed herein, is an iron (III) carbohydrate complex with the iron content as claimed in the instant application claims.  See patent column 4, lines 12-15 and Examples 1-8.   
Alternatively, it would have been obvious for the ordinary skilled artisan to obtain 20-35% w/w iron content in the iron (III) carboxymaltodextrin complex of the patented claims in view of 15-45% iron content of prior art iron (III) compound complexed with oxidized dextran (Andreasen et al.) and prior art ferric hydroxide polymaltose complex having 15-25% iron content (Mueller et al.), upon routine optimization, to provide an iron deficiency-treating medicament suitable for parenteral administration in the form of a single dose of 500 mg to 1000 mg as set forth in the patented claims.   
Claim 72: maltodextrin with DE between 9.6 and 14 and complex weight average MW ranging from 118 kDa to 271 kDa

	Patented claims do not explicitly recite DE between 9.6 and 14 and complex weight average MW of 118 kDa to 271 kDa.  However, the iron (III) carboxymaltodextrin complex of the patented claims has the same complex weight average MW as discussed above and the DE of maltodextrin prior to oxidation is between 5 and 20. The ordinary skilled artisan would have found it obvious to select maltodextrin with a DE between 9.6 and 14 because the patented claims teach such maltodextrin to be suitable.  Given the specific complex weight average MW of patented claims such as 118, 137, 140, 141, 170, 178, 189, and 271 kDa, it would have been obvious from the claimed DE range to arrive at DE between 9.6 and 14, upon routine optimization, to provide an iron deficiency-treating medicament suitable for parenteral administration in the form of a single dose of 500 mg to 1000 mg as set forth in the patented claims.   
Claims 76-77: aqueous solution has an iron content of 1% to 20% or 5% (weight/volume)

The patented claims do not explicitly disclose aqueous solution iron content of 1-20% or 5% weight/volume.  However, aqueous solution medicament comprising 1-20% or 5% by weight of the complex, based on the total weight of the aqueous solution, is disclosed (patented claims 16-17).  Additionally, similar iron (III) complexed with oxidized dextran are known in solution form with an iron content of 5% w/v or 5.2% (Andreasen et al., Usher et al.).  Therefore, the ordinary skilled artisan would have recognized the usefulness of such iron content for treating iron deficiency and would have formulated the iron (III) carboxymaltodextrin complex of the patented claims as an aqueous solution having 5% w/v iron content.  
For these reasons, the ordinary skilled artisan in this art would have recognized that the claimed invention is an obvious variation of the invention set forth in the patented claims of U.S. Patent No. 10,519,252.

Claims 71-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-41 of copending Application No. 17/132,652 (reference application) in view of Andreasen et al. (WO 00/30657) and Usher et al. (US 4,370,476).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The copending claims are directed to substantially similar iron (III) carbohydrate complex.  The complex in the copending claims is recited as “iron (III) carboxymaltodextrin complex” having a weight average molecular weight of 118 to 271 kDa, the same DE features, and 20-35% by weight iron content (copending claims 12-41).  An aqueous solution medicament comprising the iron (III) carboxymaltodextrin complex and pharmaceutically acceptable carrier, excipient or additive is claimed (copending claims 17-38).  The aqueous solution medicament contains 1-20% by weight iron (III) carboxymaltodextrin (copending claims 18, 23). The medicament can be in the form of a single dose of 500-1000 mg of iron, which is administered over one hour (copending claims 31-32, 34-35).  Treatment of anemia by administering intravenously, by injection or by infusion is set forth (copending claims 39-41).
  Teachings of Andreasen et al. (WO 00/30657) and Usher et al. (US 4,370,476) were discussed above, and the discussion there is incorporated herein by reference.  
The copending claims set forth almost all the claimed inventive features of the instant application.  Several instances of less than explicit disclosure are discussed below.
Claim 72: maltodextrin with DE between 9.6 and 14 and complex weight average MW ranging from 118 kDa to 271 kDa

	Copending claims do not explicitly recite DE between 9.6 and 14 and complex weight average MW of 118 kDa to 271 kDa.  However, the iron (III) carboxymaltodextrin complex of copending claims have the same complex weight average MW and the DE of maltodextrin prior to oxidation is between 5 and 20. The ordinary skilled artisan would have found it obvious to select maltodextrin with a DE between 9.6 and 14 because the copending claims teach such maltodextrin to be suitable.  Given the complex weight average MW of 118 kDa to 271 kDa, it would have been obvious from the claimed DE range to arrive at DE between 9.6 and 14, upon routine optimization, to provide an iron deficiency-treating medicament suitable for parenteral administration in the form of a single dose of 500 mg to 1000 mg as set forth in the copending claims.   
Claim 75: aqueous solution is a brine solution
The brine solution of instant claim 75 is not explicitly disclosed by the copending claims, but saline solution is a common pharmaceutical formulation, so the ordinary skilled would have found it obvious to formulate the copending iron (III) carboxymaltodextrin complex in saline solution, especially for the parenteral formulation (copending claims 31, 34, 35) and intravenous, injectable or infusion administration (claims 39, 40).  
Claims 76-77: aqueous solution has an iron content of 1% to 20% or 5% (weight/volume)

The copending claims do not explicitly disclose iron content of 1-20% or 5% weight/volume.  However, iron is present in an amount ranging from 20 to 35% by weight, relative to the iron (III) carboxymaltodextrin complex of the copending claims, and an aqueous solution medicament contains 1-20% by weight of the complex, based on a total weight of the aqueous solution.  Hence, 1-20% or 5% weight/volume iron content is encompassed by the copending claims and would have been obvious from similar iron (III) compound complexed with oxidized dextran that utilize solution iron content of 5% w/v or 5.2%.  Therefore, the ordinary skilled artisan would have recognized the usefulness of such iron content for treating iron deficiency and would have formulated the iron (III) carboxymaltodextrin complex of the copending claims as an aqueous solution having 5% w/v iron content.  
For these reasons, the ordinary skilled artisan in this art would have recognized that the claimed invention is an obvious variation of the invention set forth in the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For the foregoing reasons, all claims must be rejected.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699